Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of RAIT Financial Trust (the “Company”) on Form 10-Q for the quarterly period ended June30, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul W. Kopsky, Jr., Chief Financial Officer and Treasurer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ PAUL W. KOPSKY, JR. Paul W. Kopsky, Jr. Chief Financial Officer and Treasurer (Principal Financial Officer) Date: August 9, 2017
